Name: Commission Regulation (EC) No 1387/98 of 30 June 1998 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira with certain vegetable oils
 Type: Regulation
 Subject Matter: regions of EU Member States;  processed agricultural produce;  trade
 Date Published: nan

 EN Official Journal of the European Communities 1. 7. 98L 187/24 COMMISSION REGULATION (EC) No 1387/98 of 30 June 1998 amending Regulation (EEC) No 2257/92 laying down detailed rules for imple- menting the specific arrangements for supplying Madeira with certain vegetable oils THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural prod- ucts (1), as last amended by Commission Regulation (EC) No 562/98 (2), and in particular Article 10 thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 2257/92 (3), as last amended by Regulation (EC) No 2456/97 (4), estab- lishes the forecast supply balance for certain vegetable oils for Madeira for the 1997/98 marketing year; Whereas, in order to avoid a break in the application of the specific supply arrangements, the balance for the whole of the 1998/99 marketing year has been drawn up following the presentation of data on the requirements for Madeira by the Portuguese authorities; whereas the Annex to Regulation (EEC) No 2257/92 should therefore be replaced; Whereas the supply balances provided for in the specific supply arrangements are drawn up for the period 1 July to 30 June; whereas the definitive supply balance for the 1998/99 marketing year should therefore apply from the start of that year, i.e. 1 July 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2257/92 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 1. (2) OJ L 76, 13. 3. 1998, p. 6. (3) OJ L 219, 4. 8. 1992, p. 44. (4) OJ L 340, 11. 12. 1997, p. 27. EN Official Journal of the European Communities1. 7. 98 L 187/25 ANNEX Forecast supply balance for Madeira for certain vegetable oils for the period 1 July 1998 to 30 June 1999 (tonnes) CN code Description Quantity 1507 to 1516 (excluding 1509 and 1510) Vegetable oils (excluding olive oil) 3 000